Citation Nr: 1432808	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-32 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for left ear hearing loss.

2.  Entitlement to an evaluation in excess of 20 percent disabling for cervical spine degenerative disc disease (cervical spine disability).

3.  Entitlement to an evaluation in excess of 10 percent disabling for lumbar spine degenerative disc disease (lumbar spine disability).

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to October 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Petersburg, Florida.

In April 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO located in St. Petersburg, Florida.  A transcript of the proceeding has been associated with the claims file.

In July 2013 and January 2014, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

Please note this appeal has been advanced on the Board s docket pursuant to 38 C.F.R. § 20 900(c) (2013); 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Virtual VA and VBMS paperless claims processing systems were utilized in this case.  Instead of paper, highly secured electronic repositories are used to store and review every document involved in the claims process.  Because the current appeal was processed as part of the Virtual VA and VBMS systems, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's left ear hearing loss is currently assigned a noncompensable rating under Diagnostic Code 6100.  See 38 C.F.R. §§ 4.85, 4.86 (2013).  His cervical spine disability is currently assigned a 20 percent disability rating under Diagnostic Code 5243.  See 38 C.F.R. § 4.71a (2013).  His lumbar spine disability is currently assigned a 10 percent disability rating under Diagnostic Code 5243.  See 38 C.F.R. § 4.71a (2013).  The Veteran seeks higher ratings.  He also seeks entitlement to service connection for sleep apnea.  See Claims, March 2008.

Most recently, in January 2014, the Board remanded the Veteran's claims so that certain outstanding Elgin AFB treatment records dated since February 2008 could be obtained, and in order to obtain VA medical opinions regarding the Veteran's lumbar spine rating claim and sleep apnea service connection claim.  The Board acknowledges that, pursuant to the Board's remand directives, the requested VA medical opinions were obtained in March 2014 and associated with the electronic (VBMS) claims file.  The Board also acknowledges that the Veteran's more recent Elgin CBOC and Pensacola VA medical center treatment records dated since January 2013 have been associated with the claims file (while the Board acknowledges that these more recent treatment records were associated with the file after the March 2014 VA medical opinions were obtained, the Board notes that these records do not involve treatment for hearing loss or any cervical spine or lumbar spine disability; although November 2013 records reflect that the Veteran was seen for the issuance of a C-pap machine, these records do not include any discussion regarding the history or etiology of the Veteran's sleep apnea, such that a request for another VA medical opinion is not required and would only cause undue delay).

The Veteran's outstanding treatment records dated since February 2008 from the Elgin AFB (Tricare), however, have not yet been requested by the RO/AMC.  In that regard, the Board acknowledges a February 2014 memorandum in the claims file that reflects that the RO/AMC notated that the records requested by the Board were already in the claims file.  The memorandum cited to October 2009 cervical spine x-ray and MRI reports prepared at the Elgin AFB facility.  The Board acknowledges that these October 2009 cervical spine x-ray and MRI reports were already of record at the time of the January 2014 remand, and that they were specifically discussed at the Board hearing.  Also of record at that time were the Veteran's Elgin AFB treatment records dated through February 2008.  The Board acknowledges that the Veteran generally testified at the Board hearing that he received treatment at the Elgin AFB before the Elgin CBOC was established.  In that regard, an August 2008 VA treatment record from the Elgin CBOC reflects that the Veteran wished to establish his primary care at that facility.  That was six months after February 2008, the last record of treatment from the Elgin AFB (Tricare) in the claims file.  Furthermore, the Board notes that there is no underlying record of treatment or evaluation in the claims file relating to the two October 2009 cervical spine radiological reports from Elgin AFB.  Therefore, the evidence of record indicates that there are outstanding treatment records from the Elgin AFB (Tricare) dated since February 2008 and, regrettably, another remand is therefore necessary so that the RO/AMC may make a request for any outstanding treatment records from the Elgin AFB (Tricare) dated since February 2008, and associate them with the claims file.  Any negative response received should be noted in the claims file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding treatment records from the Elgin AFB (Tricare/non-VA) dated since February 2008 and associate them with the claims file.  If the requested records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

2.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



